DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what applicant deems to be “slightly smaller” and “basically correspond[ing] to ...”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swift (US 2,227,679).
Regarding claim 1, Swift discloses a sealing sleeve comprising: a front portion and rear portion (1, 2) constituting an open pocket configured to receive an object; a slip (4) arranged and configured to be lockingly inserted into the inside of the pocket. See Fig. 1. 
Regarding claim 2, the slip comprises a folding structure enabling the slip to be folded (180 degrees) relative to the front portion. See Figs. 1-6. 
Regarding claim 3, the slip has a uniform thickness along its entire length. See Fig. 6. 
Regarding claim 6, the width of the slip is smaller than the width of the pocket. See Fig. 3. 

Regarding claim 9, the length (depending on orientation) of the pocket is larger than the width of the pocket. See Fig. 3. 
Regarding claim 11, the length of the front portion basically corresponds to the length of the slip. See Fig. 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Swift as applied above in further view of Muller (DE 3431352).
Regarding claim 4, Swift does not disclose a groove as claimed. Muller, which is drawn to a sleeve, discloses a folding structure comprises a groove (26) extending perpendicular to the longitudinal axis of a pocket. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a groove, as disclosed by Muller, on the fold structure of Swift in order to facilitate the closure of the sleeve. 
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swift as applied above in further view of Jahn (US 4,153,091).
Regarding claim 8, Swift does not disclose an arced portion. Jahn, which is drawn to a sleeve, discloses a proximal portion of a slip that comprises an arced portion (Fig. 1, at 22). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an arced portion, as disclosed by Jahn, on the sleeve of Swift in order to more easily allow the slip to enter the pocket and securely close.  

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Swift as applied above in further view of Brown (US 4,153,091).
Regarding claim 10, Swift does not disclose a transparent material. Brown, which is drawn to a sleeve, discloses at least a front portion made in a transparent material. See Fig. 6 and [0011]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
Regarding claim 13, Swift does not disclose an additional sleeve. Brown, discloses an additional sleeve (50). See Figs. 1-3A. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an additional sleeve, as disclosed by Brown, in the sleeve of Swift in order to hold additional items or information. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Swift as applied above in further view of Brown (US 4,153,091).
Regarding claim 12, Swift discloses the claimed invention except for the pocket shaped and configured to fit tightly around standard size 63.times.88 mm card. It would have been an obvious matter of design choice to size the sleeve of Swift as claimed since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734